Citation Nr: 1739419	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1966 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Louisville, Kentucky now has jurisdiction over the Veteran's claim.  As discussed below, the Veteran testified at the July 2016 Board hearing that he was forced to retire due to his service-connected heart disability and prostate cancer in 2012.  A claim for entitlement to a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the appeal for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given the Veteran's July 2016 testimony, the Board concluded in its December 2016 Board decision that a claim for entitlement to a TDIU had been raised as part of the increased ratings issues on appeal.  As such, the Board remanded the issue of entitlement to TDIU to obtain medical opinions that addressed the combined impact of the Veteran's service-connected disabilities.  

As noted above, the Veteran provided testimony at a July 2016 video conference hearing before the undersigned.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation since June 1, 2013.


CONCLUSION OF LAW

From June 1, 2013, the criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in December 2011.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examinations of the Veteran.  The Veteran has not identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

TDIU

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As noted in the December 2016 Board decision, the Board recognized that the matter of a TDIU was previously denied and not appealed by the Veteran.  However, during the July 2016 Board hearing, the Veteran indicated that he was forced to retire because of his medical disabilities.  As such, the issue of TDIU will be considered going back to the date of the initial increased rating claims of PTSD and bilateral hearing loss that was addressed at the December 2016 Board decision, specifically, August 5, 2009.  Although the Board found that the schedular criteria for the psychiatric disability was adequate and no psychiatric examination found that the Veteran's psychiatric disability alone rendered him unemployable, the Board remanded the issue of entitlement to TDIU to obtain medical opinions that addressed the combined impact of the Veteran's service-connected disabilities.  

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  

Factual Background and Analysis

In the present case, the Veteran has been in receipt of a 50 percent rating for PTSD since August 5, 2009; a 100 percent rating from November 8, 2011 to May 31, 2013 and a 20 percent rating thereafter for prostate cancer; a 10 percent rating for tinnitus from August 5, 2009; a 10 percent rating for ischemic heart disease (IHD) from August 31, 2010; a 10 percent rating for status post coronary artery bypass graft scars from August 31, 2010; a noncompensable rating for bilateral hearing loss since August 5, 2009; and a noncompensable rating for erectile dysfunction since December 3, 2012.  Thus, he meets the schedular criteria for a TDIU from November 8, 2011.  

I. Period prior to November 8, 2011

For the period prior to November 8, 2011, the Veteran did not meet the schedular criteria for a TDIU since there was not one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Nevertheless, if a Veteran does not meet the aforementioned criteria, a total disability may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage of standards set forth in 38 C.F.R. § 4.16(a).  Id. 

Referral to the Director of Compensation Service for extraschedular consideration is not warranted since the Veteran was working full time until 2012 when he retired due to his service-connected heart conditions and prostate cancer residuals.  The sole fact that the Veteran has difficulty obtaining employment is not enough.  A high rating itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Since the Veteran was not unemployable due to his service-connected disabilities, extraschedular consideration is not warranted.

II. Period from November 8, 2011 to May 31, 2013

The Board also notes that from the period of November 8, 2011 to May 31, 2013, the Veteran had a single disability rated as 100 percent disabling for his prostate cancer.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court found that VA must consider a TDIU claim despite the existence of a schedular total rating for the purpose of determining whether SMC under 38 U.S.C.A. § 1114(s) is warranted.

In this case, however, the Veteran has a 100 percent evaluation for prostate cancer, effective from November 8, 2011 to May 31, 2013, and a January 2017 rating decision states that the Veteran's entitlement to SMC under 38 U.S.C.A. § 1114, subsection (s) has been established from those dates, November 8, 2011 to May 31, 2013.  

As the Veteran has already been awarded a separate 100 percent evaluation for a disability for the time period at issue, and is also receiving SMC at the housebound rate for that period, consideration of TDIU for the period from November 8, 2011 to May 31, 2013 no longer serves any useful purpose.  It is moot for that period.

The remaining issue is whether the Veteran is able to secure or follow a substantially gainful occupation as a result of his service-connected disabilities from June 1, 2013.

III. Period from June 1, 2013

In a March 2013 statement, Dr. Wing indicated that the Veteran was unemployable due to his multiple physical and psychological disabilities.  

In March 2013, the Veteran submitted a PTSD Disability Benefits Questionnaire (DBQ) that was completed by Dr. Wing.  In the DBQ, Dr. Wing assigned a GAF score of 35 and attributed the following symptoms to PTSD: jumpy, easily startled, paranoia, intrusive thoughts, and nightmares.  Dr. Wing found that the Veteran had total occupational and social impairment.  It was noted that his prostate cancer was the major cause of the occupational and social impairment, but all his disorders contributed to it.  The provider noted the Veteran was retired.  The provider found that the following symptoms applied to the Veteran's diagnoses: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, obsessive rituals which interfere with routine activities, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living. 

In an August 2015 VA examination report for PTSD, the examiner found the Veteran had occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported retiring from his position as a minister in 2012 because of prostate cancer residuals.  Since the prior VA examination, the Veteran reported an increase in alcohol consumption to a 6 pack of beer every other day.  

In an August 2015 VA examination for hearing loss and tinnitus, the Veteran reported having difficulty understanding what people said to him unless he was facing them when they talked.  He also reported having difficulty understanding the television at times and at the movies.

At an August 2015 VA examination for heart conditions, the Veteran reported that he had retired in 2012 after working 30 years at Dupont and 20 years as a minister.  He reported he had stopped working due to his residuals of his prostate cancer.  The examiner noted the Veteran's heart conditions would have no impact on sedentary employment but found that there would be a mild to moderate impact on physical employment due to complaints of chest pain, shortness of breath, dizziness, and fatigue.  

At an August 2015 VA examination for scars, the examiner opined that the Veteran's status post CABG scars would have no impact on sedentary or physical employment.  

At an August 2015 VA examination for the Veteran's prostate cancer, the examiner opined that the Veteran's erectile dysfunction residuals would have no impact on sedentary or physical employment.  However, the examiner opined that the Veteran's prostate cancer residuals, to include urinary frequency and urgency, would have a mild to moderate impact on sedentary and physical employment due to the Veteran's need to use the restroom often.  

During the July 2016 hearing, the Veteran read a letter written by his wife.  She observed that he did not have long range goals or motivation beyond staring at his computer.  It was noted that rainy days caused him to be anxious and frightened.  She indicated that he was a rough sleeper and had difficulty falling asleep.  She described his mood as lethargic.  She indicated that he would get lost while driving and following directions for simple task.  It was noted that he forgot to complete tasks and that his memory was poor.  She indicated that he found social situations to be uncomfortable and that he had few friends and preferred to keep to his own company.

Pursuant to the December 2016 Board remand directives, the Veteran was provided VA examinations in March 2017.  VA examinations were conducted for each of the Veteran's service-connected disabilities, to include the Veteran's prostate cancer, male reproductive system, heart condition, scars, hearing loss and tinnitus, and PTSD.  The VA examiner opined that the Veteran's scars status post coronary artery bypass graft (CABG) and erectile dysfunction had no impact on gainful sedentary or physical occupation.  The VA examiner opined that the Veteran's heart conditions had mild to moderate impact on physical employment, related to occasional chest pain and shortness of breath.  The examiner noted that reasonable accommodations included no shoveling of snow, dirt, or working outside in extreme weather.  Additional noted reasonable accommodations included working at a workbench, driving a fork lift and stocking shelves, sweeping, and generally light physical duties.  The examiner also noted the Veteran's heart conditions had no impact on sedentary employment and as such, found there were no restrictions to sedentary occupation.  

At the March 2017 VA examination for prostate cancer, the examiner opined that the Veteran's prostate cancer residuals would have mild impact to gainful physical and sedentary occupation due to the need that the Veteran would be within 100 feet of a bathroom for urinary frequency and urgency.  The examiner also noted the Veteran's use of absorbent pads that would require a little extra time for "ADLs" during bathroom breaks.  The examiner found that reasonable accommodations included working within 100 feet of a bathroom and extra time for bathroom use.

At the March 2017 VA examination for PTSD, the Veteran reported that he was able to maintain full time employment for 30 year as an analyst at Dupont until his retirement in 1998.  The Veteran then became a full time minister for a church in Ohio for approximately 15 years, and medically retired in 2012 secondary to prostate cancer.  The examiner noted the Veteran's occupational history was unremarkable for any disciplinary or performance issues.  The examiner noted the Veteran was an "interim minister" for his local church and also led a bible study group one night a week, socialized with friends and family, and stayed busy with household chores and tasks.  The examiner found that given Veteran's stable work history and current level of activity, opined that the Veteran's Other Specified Trauma and Stress Related Disorder (subthreshold PTSD) would mildly impair his ability to work in either sedentary or physical employment settings.

At the March 2017 VA examination for hearing loss and tinnitus, the examiner noted that the Veteran did not have any problems while he was working for Dupont in an office situation, but noted later while he was working as a minister, he had problems understanding what someone in his congregation was saying from the back of the church if he was in the pulpit in front.  The Veteran also reported that in a one-on-one conversation, he did not seem to have any problems.  The examiner noted that during examination, the Veteran was able to understand everything that was discussed and did not ask to repeat any of the conversations.  The examiner noted he was not wearing his hearing aids during examination.  As such, the VA examiner opined that the Veteran's hearing loss would have some impact on employment if the job were in a noisy environment and if he had to rely on communicating with people.  However, the examiner opined that in a quiet environment, the hearing loss would have a mild effect on his ability to communicate.  The examiner ultimately opined that the Veteran's hearing loss was not severe enough to render him unable to secure and maintain substantially gainful employment.  The examiner also noted the Veteran's reports that his tinnitus was known to be annoying and distracting at times, but opined that the Veteran's tinnitus would not prohibit successful employment in most occupational settings.  Thus, the examiner opined that the Veteran's tinnitus was not severely disabling enough to render the Veteran unable to obtain substantial gainful employment.

In a June 2017 correspondence, the Veteran reported that his prostate cancer residuals left him with severe urges and frequency, sometimes as many as 14 times a day and urges so severe that he was required, at times, to change clothes up to six or eight times in a given day.  The Veteran reported the pads provided by VA did not help.  He reported that he had gone to a private urologist for two years without any success in alleviating his situation.  The Veteran reported that the private urologist concluded that the Veteran could not be helped.  The Veteran stated that he was going to another VA urologist in Lexington, KY.  The Veteran stated that even in a desk job position within 100 feet from a restroom, most "accidents" occurred within less than 10 feet from his position.  He reported that the situation was to a point that living a sedated life and visiting relatives was very difficult and that embarrassment of frequent accidents in public was an even worse situation. 

The Board finds that the Veteran's service-connected disabilities limit him to sedentary work, given the difficulties he experiences as a result of his heart conditions.  The record further shows that, due to his service-connected disabilities, he would additionally need the option to be within 100 feet from a restroom and that he would need to take additional time to address his bathroom related issues during the workday, such as changing his pad or changing clothing after any urinary accidents.  The Board finds that the Veteran's credible statements regarding the current state of his Veteran's prostate cancer residuals of urinary frequency and urgency would require additional accommodations that the Veteran be in constant vicinity of a restroom at less than 10 feet.  Accordingly, although the Veteran would be able to complete the core duties of sedentary work such as a desk job, to complete a full work schedule on an ongoing basis, he would require special accommodations not generally allowed in the competitive workforce.  The Board acknowledges the Veteran's reports that he led weekly bible studies and on occasion, had stepped in as interim pastor.  Nevertheless, the Board finds that while the Veteran was able to engage in what could be considered marginal part-time work, he is unable to maintain substantially gainful employment.  In short, the Board concludes that, in view of the Veteran's service-connected disabilities, education, and work history, the Veteran is capable of only sedentary work performed in a sheltered environment.  Such work constitutes marginal employment, which cannot be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a).

Therefore, the Board concludes that from June 1, 2013, the probative evidence of record demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  As such, the evidence is at least at equipoise as to whether the Veteran is entitled to a TDIU.  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. 49.  


ORDER

Entitlement to TDIU, from June 1, 2013, is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


